Citation Nr: 1029028	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION


The Veteran has active service from November 1964 to November 
1968.
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied an increased rating for 
hypertension.  The Veteran disagreed, and this matter is properly 
before the Board for adjudication.

A review of the record reveals that the medical record must be 
further developed.  As such, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran asserts that his blood pressure has "been out of 
control."  He states that his blood pressure has been 
approximately 180 over 100 to 120.  The Veteran is currently 
taking blood pressure medication, HTCZ and Prinivil.  He does not 
contend that he has hypertensive vascular disease.  The Veteran 
asserts that has been receiving medical treatment at Kaiser 
Permanente in Marlow Heights Center.

The most recent VA examination was in February 2007.  The 
examiner noted that the Veteran had a pulse of 96 and on blood 
pressure reading of 163/99 while sitting.  The examiner diagnosed 
the Veteran with hypertension.

There is no evidence of record indicating that the Veteran sought 
medical treatment for his hypertension during any recent time.  
However, in the December 2007 Notice of Disagreement, the Veteran 
stated that he was scheduled for a VA examination and he would 
submit copies of the report in a few weeks.  VA has not received 
any examination reports since the submission of the Notice of 
Disagreement.

The Board has carefully reviewed and considered all evidence of 
record.  The Board must base its decision on the relevant 
evidence of record, and is bound by law to apply VA regulatory 
criteria.  Hypertension is rated under Diagnostic Code 7101.  38 
C.F.R. § 4.104.  To receive a rating in excess of 10 percent, the 
Veteran must show that he has a diastolic pressure at least 110 
or more, or; systolic pressure at least 200 or more.  The VA 
examination demonstrated that the Veteran has a diastolic 
pressure of 99 and a systolic pressure of 163 while sitting.  
However, the examiner did not take multiple blood pressure 
readings to get an accurate accounting of the Veteran's 
predominant blood pressure.  As such, the VA examination is 
inadequate, and this claim must be remanded pursuant to 
3.159(c)(4) to obtain a medical examination.

In addition, in December 2006, the Veteran indicated that he has 
been receiving medical treatment at Kaiser Permanente at Marlow 
Heights Center.  There is no evidence of this treatment on 
record.  Furthermore, in December 2007, the Veteran stated that 
he was scheduled for a VA examination and would submit copies of 
the report in a few weeks.  The only VA examination of record is 
the February 2007 examination.  Therefore, all known and 
available records relevant to the issue here on appeal have not 
been obtained and associated with the Veteran's claims file.  The 
Board finds that VA has not met its obligation to assist this 
Veteran in obtaining evidence.  Consequently, a remand is 
necessary to obtain private treatment records and VA treatment 
records pursuant to 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, to identify any 
private treatment records and VA treatment 
records from 2006 to present, concerning 
the hypertension disability, including 
treatment records from Kaiser Permanente 
at Marlow Heights Center.  All such 
information, when obtained, should be made 
a part of the Veteran's claims folder.  If 
a negative response is obtained, it should 
be associated with the claims folder.

2.	Then, schedule the Veteran for the 
appropriate VA examination to determine 
the current severity of the hypertension.  
The claims folder must be made available 
to the examiner.  The examiner is 
requested to take multiple blood pressure 
readings at different times during the 
examination and determine whether the 
Veteran has a diastolic pressure that is 
predominantly 110 or more or a systolic 
pressure that is predominantly 200 or 
more.  A complete rationale must be 
provided for each opinion expressed.

3.	When the development requested has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable at this time.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

